DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority from Provisional Application 62892964, filed 08/28/2019.
Status of Claims
	Claims 1-19 are pending.
	Claims 5, 7-10 and 15-18 have been withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Species 1 (Figures 5-6) in the reply filed on 11/30/2021 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements filed on 03/01/2021 and 07/30/2021 have been considered by the examiner.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rendered indefinite by the requirement for an outer flange.  The elected embodiment discloses only a pair of continuous prongs that fit within the claimed gap.  The specification refers to portions 174/194, but these portions do not appear to be any actual flange structures.  Flanges are generally defined as “a projecting flat rim, collar, or rib on an object, serving to strengthen or attach or (on a wheel) to maintain position on a rail.”  With this in mind the prongs don’t have any specific distinct structure which reads upon a flange. Portions 174/194 are just tips not flanges.
	Claims 19 is rendered indefinite by requiring that the retaining mechanism comprises the prongs and channel.  Previously within the claims the prongs are defined as part of the displacement device and the channel between them is defined as the retaining mechanism.  The elected embodiment shown in Figures 5-6 only shows a single instrument with a single pair of prongs.  Therefore, it is unclear how the claims could provide for the displacement device and the retaining mechanism to each have a pair of prongs.  Additionally, it is unclear the elected embodiment can be construed so that the single pair of prongs can alternatively be part of the displacement device and the retaining mechanism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaramaz et al (Jaramaz) US 2021/0298734 A1. (Based on the provisional application priority dates).
	Jaramaz discloses the same invention being an orthopaedic instrument 500 (Figures 5A-E and 8A) comprising a displacement device comprising a pair of prongs 505A (Figure 8) comprising concave upper surfaces configured to engage the condyle and a bearing surface of a tibial bearing component and a retaining mechanism comprising a channel between the prongs (Figure 8) configured to receive a spine of a tibial bearing component.
	In regards to claim 4, Jaramaz discloses the use of a pivot feature 505 comprising a tab.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jaramaz in view of Wyss et al (Wyss) US 2008/0004708 A1.  
	Jaramaz discloses the invention substantially as claimed being described above.  However, Jaramaz does not disclose the specific structure of the knee implant structures.
	Wyss teaches the use of a prosthetic knee comprising a femoral component with 2 condyles and an intercondylar notch 312, tibial tray 218, and a tibial bearing 316 rotatably mounted to the tibial tray in the same field of endeavor for the purpose of restoring function to a patient’s knee.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the prosthetic knee components taught by Wyss with the instruments of Jaramaz in order to form a complete kit containing all the components needed for the surgery.  
In regards to claim 19, the instrument of Jaramaz is being viewed differently than described above.  In this situation the displacement device is just the handle and the retaining mechanism comprises the prongs and the channel there between.

Notable Prior Art
The following is a list of other references applicable under 102/103 to the claims in their current form:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774